internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-1 cc dom p si ate date legend company i shareholder shareholder trust trust b r b k i t i t t u u t i i t t t t plr-117540-98 dear this responds to your letter dated date and subsequent correspondence written on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated d1 and elected to be treated as an s_corporation as defined in sec_1361 effective d2 shareholder a company shareholder transferred x shares of nonvoting common_stock to trust trust for which shareholder was both the grantor and trustee was created with the intention that it would be a grantor_retained_annuity_trust and an eligible shareholder of an s_corporation under sec_1361 on on d4 shareholder transferred y shares of nonvoting common shares of trust was created with the intention that it would be company's stock to trust either a grantor_trust as described in sec_1361 or a qualified subchapter dollar_figure trust qsst under sec_1361 however because of a miscommunication between trust 2's accountants and attorneys trust did not qualify as either a grantor_trust or a qsst therefore trust was an ineligible shareholder of an s_corporation and company's s status if it had not already terminated on d3 terminated on d4 shareholder did not intend on terminating company's s_corporation_election on d5 the trustee of trust filed an electing_small_business_trust esbt election for trust effective d6 company and each of its shareholders who were shareholders during the period of termination agree to make any necessary adjustments consistent with the treatment of company as an s_corporation rulings requested company requests a ruling that trust was a_trust as described in sec_1361 when it was created and therefore a permissible s_corporation shareholder alternatively if trust was not a permissible s_corporation shareholder company requests inadvertent termination relief under sec_1362 for the period in which it was an impermissible shareholder ed plr-117540-98 company requests inadvertent termination relief under sec_1362 for the period in which trust was an impermissible shareholder law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part of subchapter_j of chapter of the code as owned by an individual who is a citizen_of_the_united_states is a permitted shareholder of an s_corporation subpart e of part i of subchapter_j of chapter_4 of the code includes sec_671 through sec_679 sec_671 provides in part that where it is specified in subpart e that the grantor is treated as the owner of any portion of a_trust there must then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that the items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual section dollar_figure a of the income_tax regulations provides that if a grantor is treated as the owner of an entire trust corpus as well as ordinary_income the grantor takes into account in computing the grantor's income_tax_liability all items of income deduction and credit including capital_gains_and_losses to which the grantor would have been entitied had the trust not been in existence during the period the grantor is treated as the owner effective for tax years beginning after date sec_1361 provides that for purposes of sec_1361 an esbtis a permitted shareholder of an s_corporation - sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that a termination of ans corporation election under sec_1362 is effective on and after the date of cessation plr-117540-98 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue because of the transfer of stock fo an ineligible shareholder conclusions after applying the relevant law to the facts submitted and representations made we have reached the following conclusions is the owner of trust we conclude that shareholder within the meaning of sec_671 until the earlier of the grantor's death or the termination of the trust thus trust is an eligible shareholder of an s_corporation under sec_1361 and company's s_corporation status did not terminate on d3 when shareholder transferred company stock to trust in its entirety company's s_corporation_election terminated on d4 when shareholder transferred shares of company stock to trust this termination was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as continuing to be an s_corporation during the period from d4 until trust 2's esbt election was effective on d6 and thereafter assuming company's s_corporation_election was valid and was not otherwise terminated under sec_1362 during that period trust though an impermissible shareholder will be treated as a shareholder of company accordingly trust shareholder and all the shareholders of company during that period in determining their respective income_tax liabilities during the termination period and thereafter must include the nro plr-117540-98 rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company the trusts or all of company's shareholders fail to treat company and the trusts as described above this ruling shall be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code no opinion is expressed on whether company is otherwise qualified to be an s_corporation furthermore we express no opinion on whether trust was eligible to make an esbt election under sec_1361 or whether the esbt election was valid this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely pigned jeff erickson ae jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
